          Case 19-36767 Document 206 Filed in TXSB on 11/19/20 Page 1 of 9




                            THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

In re:                                         §
                                               §
NEWSCO INTERNATIONAL ENERGY                    §    Case No. 19-36767 (DRJ)
SERVICES USA, INC.,                            §
                                               §    Chapter 11
                             Debtor.           §

          EMERGENCY MOTION OF DEBTOR FOR ORDER CONDITIONALLY
              APPROVING DISCLOSURE STATEMENT AND SETTING
                  VOTING AND CONFIRMATION DEADLINES

TO THE HONORABLE DAVID JONES, UNITED STATES BANKRUPTCY JUDGE:

         A HEARING WILL BE CONDUCTED ON THIS MATTER ON
         NOVEMBER 23, 2020 AT 1:30 P.M CST IN COURTROOM 400, 4TH
         FLOOR, 515 RUSK, HOUSTON, TX 77002. YOU MAY PARTICIPATE IN
         THE HEARING EITHER IN PERSON OR BY AUDIO/VIDEO
         CONNECTION. AUDIO COMMUNICATION WILL BE BY USE OF THE
         COURT’S DIAL-IN FACILITY. YOU MAY ACCESS THE FACILITY AT
         (832) 917-1510. YOU WILL BE RESPONSIBLE FOR YOUR OWN LONG
         DISTANCE CHARGES. ONCE CONNECTED, YOU WILL BE ASKED TO
         ENTER THE CONFERENCE ROOM NUMBER.             JUDGE JONES’
         CONFERENCE ROOM NUMBER IS 205691. YOU MAY VIEW VIDEO
         VIA GOTOMEETING.         TO USE GO MEETING THE COURT
         RECOMMENDS THAT YOU DOWNLOAD THE FREE GOTOMEETING
         APP OR CLICK THE LINK ON JUDGE JONES’ HOME PAGE ON THE
         SOUTHERN DISTRICT OF TEXAS WEBSITE. ONCE CONNECTED
         CLICK THE SETTINGS IN THE UPPER RIGHT CORNER AND ENTER
         YOUR NAME UNDER THE PERSONAL INFORMATION SETTING.
         HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN
         ADVANCE OF THE HEARING. TO MAKE YOUR ELECTRONIC
         APPEARANCE, GO TO THE SOUTHERN DISTRICT OF TEXAS
         WEBSITE AND SELECT “BANKRUPTCY COURT” FROM THE TOP
         MENU. SELECT JUDGES’ PROCEDURES, THEN VIEW HOME PAGE
         FOR JUDGE JONES. UNDER “ELECTRONIC APPEARANCE”, SELECT
         “CLICK HERE TO SELECT ELECTRONIC APPEARANCE” SELECT
         THE CASE NAME, COMPLETE THE REQUIRED FIELDS AND CLICK
         “SUBMIT” TO COMPLETE YOUR APPEARANCE. IF YOU OBJECT TO
         THE RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY
         CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER APPEAR
         AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE
         HEARING. OTHERWISE, THE COURT MAY TREAT THE PLEADING
         AS UPOPPOSED AND GRANT THE RELIEF REQUESTED.

EMERGENCY MOTION OF DEBTOR FOR ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
SETTING VOTING AND CONFIRMATION DEADLINES – Page 1 of 9
J1452\397071\261301478.v3-11/19/20
          Case 19-36767 Document 206 Filed in TXSB on 11/19/20 Page 2 of 9




         Newsco International Energy Services USA, Inc., (“Debtor” and “Newsco”) files this

Emergency Motion for an Order Conditionally Approving Third Amended Disclosure Statement

and Setting Voting and Confirmation Deadlines (the “Motion”), pursuant to 11 U.S.C.

§§105(d)(2)(vi) and 1125, Federal Bankruptcy Rules 3017 and 9006(c). In support thereof, the

Debtor would respectfully show the Court as follows:

                                     I.     RELIEF REQUESTED

         1.        The Debtor requests conditional approval of its Disclosure Statement on an

emergency basis, with final approval to be set for hearing combined with the confirmation hearing.

The Debtor also requests the establishment of expedited deadlines so that its Plan can be confirmed

in mid-December 2020.

         2.        Counsel has conferred with counsel for the Creditors Committee. The Creditors

Committee is unopposed to this Motion.

         3.        The expedited scheduling is critical to the success of the Debtor’s Plan because an

expedited confirmation hearing will enable the Debtor, which is facing a serious liquidity problem,

to continue as a going concern and close the transactions contemplated by the Plan.

         4.        The Disclosure Statement and the Plan are straightforward. A third party is

contributing over $2 million in capital into the company on the effective date of the plan to acquire

100% of the equity of the company. The proceeds will be disbursed in a “waterfall’ in accordance

with the priorities in the Bankruptcy Code. The balance of funds for the general unsecured

creditors will be transferred to a Creditors Trust for administration and distribution on a pro rata

basis.

         5.        The Debtor, which is in the directional drilling business, has had no operations for

the past six (6) months due to the cessation of drilling in the industry and has since been funding



EMERGENCY MOTION OF DEBTOR FOR ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
SETTING VOTING AND CONFIRMATION DEADLINES – Page 2 of 9
J1452\397071\261301478.v3-11/19/20
          Case 19-36767 Document 206 Filed in TXSB on 11/19/20 Page 3 of 9




limited operations from the collection of accounts receivables and from the sale of miscellaneous

assets pursuant to orders of this Court. The Debtor has severely reduced staffing and other costs

in order to continue as an ongoing concern while searching for a buyer. The Debtor is delinquent

in the payment of its administrative expenses and depleting cash reserves to pay critical operating

expenses.      For the Debtor to continue on as a going concern, the Debtor needs to obtain

confirmation of its Plan.

         6.        Section 105(d)(2)(vi) of the Bankruptcy Code permits the Court to combine the

hearing on approval of the Disclosure Statement with hearing on confirmation of the Plan in order

to “further the expeditious and economical resolution of the case,” and “unless inconsistent with

another provision of” the Bankruptcy Code. The Debtor submits that conditional approval and

combination of the hearings fulfills the Code’s command for expeditious resolution and is

consistent with the provisions of the Bankruptcy Code and the proceedings in this case to date.

         WHEREFORE, Debtor respectfully request that the Court enter an order (a) conditionally

approving the Disclosure Statement; (b) setting a hearing on confirmation of the Debtor’s proposed

Plan of Reorganization; (c) setting a deadline for solicitation, voting, and objections on the

Debtor’s proposed Plan of Reorganization; and (d) granting such other and further relief as the

Court may deem just and proper.

         Respectfully submitted,


                                              By: /s/ Stephen A. Roberts
                                              STEPHEN A. ROBERTS
                                              sroberts@clarkhill.com
                                              CLARK HILL STRASBURGER
                                              720 Brazos, Suite 700
                                              Austin, TX 78701
                                              (512) 499-3624- Telephone
                                              (512) 499-3660- Fax



EMERGENCY MOTION OF DEBTOR FOR ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
SETTING VOTING AND CONFIRMATION DEADLINES – Page 3 of 9
J1452\397071\261301478.v3-11/19/20
          Case 19-36767 Document 206 Filed in TXSB on 11/19/20 Page 4 of 9




                                       HERBERT J. GILLES
                                       hgilles@clarkhill.com
                                       CLARK HILL STRASBURGER
                                       Texas Bar No. 07925350
                                       901 Main Street, Suite 6000
                                       Dallas, TX 75202
                                       (214) 651-2167

                                       ATTORNEYS FOR DEBTOR,
                                       NEWSCO INTERNATIONAL
                                       ENERGY SERVICES USA, INC.




EMERGENCY MOTION OF DEBTOR FOR ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
SETTING VOTING AND CONFIRMATION DEADLINES – Page 4 of 9
J1452\397071\261301478.v3-11/19/20
          Case 19-36767 Document 206 Filed in TXSB on 11/19/20 Page 5 of 9




                                     CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true and correct copy of the foregoing Debtor’s
Emergency Motion of Debtor for Order Conditionally Approving Disclosure Statement and Setting
Voting and Confirmation Deadlines was served via CM/ECF to all parties entitled to such notice,
and via U.S. first class mail or email, as indicated, to the parties listed on the below Service List
on November 19, 2020:

 Debtor:                                            Counsel for Debtor:
 Newsco International                               Stephen A. Roberts
 Energy Services USA Inc.                           Clark Hill Strasburger
 12029 Brittmoore Park Drive                        720 Brazos, Suite 700
 Houston, TX 77041                                  Austin, TX 78701
                                                    Sroberts@clarkhill.com

 Herbert J. Gilles                                  U.S. Trustee:
 Clark Hill Strasburger                             Stephen Douglas Statham
 901 Main Street, Suite 6000                        Office of US Trustee
 Dallas, TX 75202                                   515 Rusk, Ste 3516
 hgilles@clarkhill.com                              Houston, TX 77002
                                                    stephen.statham@usdoj.gov

 Internal Revenue Service                           United States Attorney, Civil Process Clerk
 Centralized Insolvency Office                      1000 Louisiana Street #2300
 PO Box 7346                                        Houston, TX 77002
 Philadelphia, PA 19101-7346

 United States Attorney General                     Texas Comptroller of Public Accounts
 Department of Justice                              Revenue Accounting Division – Bankruptcy
 950 Pennsylvania Avenue, N.W.                      Section
 Washington, D.C. 20530                             PO Box 13528 Capitol Station
                                                    Austin, TX 78711

 Texas Workforce Commission                         Wyoming Dept. of Workforce Services
 TWC Building – Regulatory Integrity Division       5221 Yellowstone Rd.
 101 East 15th Street                               Cheyenne, WY 82002
 Austin, TX 78778

 Wyoming Secretary of State                         Top Twenty Unsecured Creditors:
 Business Division                                  Abaco Drilling Technologies (Basin Tek)
 Herschler Building East                            713 Northpark Central, Suite 400
 122 W. 25th St., Ste 101                           Houston, TX 77073
 Cheyenne, WY 82002-0020                            James.hanna@abacodrilling.com
                                                    (Committee Member)




EMERGENCY MOTION OF DEBTOR FOR ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
SETTING VOTING AND CONFIRMATION DEADLINES – Page 5 of 9
J1452\397071\261301478.v3-11/19/20
          Case 19-36767 Document 206 Filed in TXSB on 11/19/20 Page 6 of 9




 Gator Technologies                         Park City Drilling
 415 Rankin Circle North                    800 North Park Central, Suite 100
 Houston, TX 77073                          Houston, TX 77073
 mleblanc@gatortechnologies.net             bferguson@parkcitydt.com
 (Committee Member)                         (Committee Member)

 Wayne Kitchens                             IAE International, Inc.
 Alexander Perez                            13300 Stonefield Dr.
 Hughes Watters & Askanase, LLP             Houston, TX 77014
 1201 Louisiana Street, 28th Floor          Dave.howe@iaeintl.com
 Houston, Texas 77002                       (Committee Member)
 wkitchens@hwa.com
 aperez@hwa.com

 Hill Country Staffing Co.                  B&T Rentals
 501 S. Austin Avenue, Suite 1310           PO Box 80962
 Georgetown, TX 78626                       Lafayette, LA 70598-0962
 Deanna.miller@hillcountrystaffing.com      tvallot@btrentals.com
 rshannon@bn-lawyers.com

 Moore’s Ind. Services Ltd.                 Sniper Drilling IAE International
 3333 – 23 Street N.E.                      13300 Stonefield Dr.
 Calgary, Alberta T2E 6V8                   Houston, TX 77014
 bcheyne@mooresind.com                      roxanne@iaeintl.com

 GE Oil & Gas Compression Systems           Tycoon Oilfield Services
 191 Rosa Parks St., 11th Floor             3468 Schlager Road
 Cincinnati, OH 45202                       Casper, WY 82604
 Roger.kramer@cooperservices.com            cvermeulen@tycoonoilfield.com

 TURNTEC                                    NOV Tuboscope XL
 4820 Cleveland Street                      Hardbanding and Fabrication
 Mills, WY 82604                            PO Box 51563
 banderson@turntecmfg.com                   Casper, WY 82605
                                            Anthony.parker@nov.com

 NOV National Oilwell Varco                 Bico Drilling Tools
 7909 Parkwood Circle Dr. Bldg #2           1604 Greens Road
 Houston, TX 77036                          Houston, TX 77032
 Anthony.parker@nov.com                     Jay.chatha@bicodrilling.com




EMERGENCY MOTION OF DEBTOR FOR ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
SETTING VOTING AND CONFIRMATION DEADLINES – Page 6 of 9
J1452\397071\261301478.v3-11/19/20
          Case 19-36767 Document 206 Filed in TXSB on 11/19/20 Page 7 of 9




 Salt Creek Properties LLC                    Surface Engineering Alloy Co.
 (Eastland Development LLC)                   2895 46th Ave North
 PO Box 2390                                  St. Petersburg, FL 33714
 Casper, WY 82601                             seanl@extremecoatings.net
 mthompson@mcmurry.net

 Stabil Drill                                 JPI, LLC
 PO Box 81548                                 4021 W 39th Street
 Lafayette, LA 70598                          Casper, WY 82604
 Monica.leblanc@stabildrill.com               Palmer4021@icloud.com

 Paradigm                                     Secured Lender:
 5707 South 1788                              SouthStar Financial LLC
 Midland, TX 79706                            c/o Lindsey W. Cooper Jr.
 Phillip.garrison@paradigmdownholetools.com   The Law Offices of L.W. Cooper Jr.
                                              36 Broad Street
                                              Charleston, SC 29401
                                              lwc@lwcooper.com

 Parties Requesting Notice:                   Brian A. Baker
 Cynthia Castanon                             Stacy & Baker, P.C.
 Stacy & Baker, P.C.                          1010 Lamar Street, Suite 550
 1010 Lamar Street, Suite 550                 Houston, TX 77002
 Houston, TX 77002                            Brian.baker@stacybakerlaw.com
 Cynthia.castanon@stacybakerlaw.com
 For National Oilwell Varco, L.P

 Benjamin Lusky                               Wells Fargo Vendor Financial Services,
 Gordon Lusky, LLP                            LLC
 3417 Mercer Street, Suite A                  c/o Ricoh USA Program f/d/b/a IKON
 Houston, TX 77027                            Financial Services
 ben@gordonlusky.com                          PO Box 13708
                                              Macon, GA 31208-3708

 Montgomery County                            Michael P. Ridulfo
 c/o Linebarger Goggan Blair                  Kane Russell Coleman Logan PC
 & Sampson, LLP                               5051 Westheimer Road, 10th Floor
 PO Box 3064                                  Houston, TX 77056
 Houston, TX 77253-3064                       mridulfo@krcl.com
 Houston_bankruptcy@publicans.com




EMERGENCY MOTION OF DEBTOR FOR ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
SETTING VOTING AND CONFIRMATION DEADLINES – Page 7 of 9
J1452\397071\261301478.v3-11/19/20
          Case 19-36767 Document 206 Filed in TXSB on 11/19/20 Page 8 of 9




 Maria Bartlett                             Phillip P. Owens II
 Doré Rothberg McKay, P.C.                  OWENS LAW OFFICE, PC
 17171 Park Row, Suite 160                  6907 N.W. 122nd Street
 Houston, Texas 77084                       Oklahoma City, OK 73142-3903
 E-mail: mbartlett@dorelawgroup.net         po@owenslawofficepc.com

 Panocean, Inc. d/b/a Road Runner Express   E. Michelle Bohreer
 c/o Nima Taherian                          Pritesh Soni
 701 N. Post Oak Rd., Suite 216             Bohreer Law Firm PLLC
 Houston, TX 77024                          109 Post Oak Ln, Suite 425
 (ECF notification only, by request)        Houston, TX 77024
                                            Email: michelle@bohreerlaw.com
                                            Email: pritesh@bohreerlaw.com

 Ted L. Walker                              Justin W. R. Renshaw
 THE WALKER FIRM                            Renshaw PC
 125 N. Main                                2900 Weslayan, Suite 230
 P.O. Box 62                                Houston, TX 77027
 Jasper, TX 75951                           justin@renshaw-law.com
 twalker@walker-firm.com

 Anabel King                                Matthew H. Morgan
 Wauson Probus                              Nichols Kaster, PLLP
 One Sugar Creek Center Blvd.               80 South Eighth Street
 Suite 880                                  4600 IDS Center
 Sugar Land, Texas 77478                    Minneapolis, Minnesota 55402
 aking@w-plaw.com                           612-256-3200
                                            612-338-4878 (Facsimile)
                                            Email: Morgan@nka.com
                                            and Assistant@nka.com

 Anabel King                                David W. Lauritzen
 Wauson ♦ Probus                            Cotton, Bledsoe, Tighe & Dawson, P.C.
 One Sugar Creek Center Blvd., Suite 880    500 W. Illinois, Suite 300
 Sugar Land, Texas 77478                    Midland, Texas 79701
 (281) 242-0303 (Telephone)                 Email: dlauritzen@cbtd.com and
 (281) 242-0306 (Facsimile)                 bwrangham@cbtd.com
 Email: aking@w-plaw.com




EMERGENCY MOTION OF DEBTOR FOR ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
SETTING VOTING AND CONFIRMATION DEADLINES – Page 8 of 9
J1452\397071\261301478.v3-11/19/20
          Case 19-36767 Document 206 Filed in TXSB on 11/19/20 Page 9 of 9




 AFCO c/o
 Lloyd Sadd Insurance Brokers, Ltd.
 Attn. Justine Adams
 Suite 700, 10240124th St.
 Edmonton, AB T5N 3W6
 jadams@lloydsadd.com



                                       /s/ Stephen A. Roberts
                                       Stephen A. Roberts




EMERGENCY MOTION OF DEBTOR FOR ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
SETTING VOTING AND CONFIRMATION DEADLINES – Page 9 of 9
J1452\397071\261301478.v3-11/19/20
